Citation Nr: 1537925	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-18 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, claimed as due to exposure to herbicides (including Agent Orange), or as secondary to service-connected non-Hodgkin's lymphoma.

2.  Entitlement to service connection for left hip osteoarthritis, claimed as secondary to service-connected non-Hodgkin's lymphoma.

3.  Entitlement to service connection for urinary tract symptoms.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued in March 2010 and June 2011.  

In the March 2010 rating decision, the RO denied service connection for left hip osteoarthritis, claimed as secondary to service-connected non-Hodgkin's lymphoma.  The Veteran filed a notice of disagreement (NOD) in July 2010, and a statement of the case (SOC) was issued in June 2012.

In the June 2011 rating decision, the RO denied service connection for renal cell carcinoma claimed as secondary to service-connected non-Hodgkin's lymphoma, and service connection for urinary tract symptoms.  The Veteran filed an NOD in September 2011, and the RO issued a statement of the case in June 2012 with respect to the issue of service connection for renal cell carcinoma.

In July 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), as to the claims for service connection for left hip osteoarthritis and renal cell carcinoma.

In June 2015, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system. 

For reasons expressed below, the claims on appeal-along with the claim for service connection for urinary tract symptoms, for which the Veteran has completed the first of two actions required to place this matter in appellate status-are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the record reveals that further AOJ action in this appeal is warranted.

In his June 2010 claim for service connection, the Veteran expressed his belief that his renal cell carcinoma was caused by his service-connected non-Hodgkin's lymphoma.  During his June 2015 Board hearing, he contended that his renal cell carcinoma was a result of exposure to Agent Orange while serving in the Republic of Vietnam.

As the Veteran's service records reflect that he served in the Republic of Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides, to include Agent Orange.  Renal cell carcinoma is not among those disabilities for which service connection may be presumed based on exposure to herbicides.  See 38 C.F.R. § 3.309(e).  Nonetheless, notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Veteran submitted a July 2009 letter from his private physician, Dr. R.H., stating that the Veteran "has been treated for lymphoma and renal cell cancer, most likely related to agent orange exposure."  However, Dr. R.H. did not provide any rationale for his conclusion.

Thereafter., the Veteran was afforded a VA genitourinary examination in September 2010 to determine whether his renal cell carcinoma was related to his service-connected non-Hodgkin's lymphoma.  The examiner noted that the Veteran was diagnosed with both papillary renal cell cancer and non-Hodgkin's lymphoma in 2008.  The Veteran underwent six cycles of R-CHOP in November 2008 for his lymphoma.  The examiner stated:

Based on the pathology and review of notes in the VA records, this examiner cannot find a medical rationale to support a relationship between [the Veteran's] papillary renal cell carcinoma and his large B-cell lymphoma.  It is the opinion of this examiner that it is more likely that these two cancers are separate cancers and not related to each other.  Therefore, it is not as likely as not that his papillary renal cell carcinoma is related to his service-connected non-Hodgkin's lymphoma.  Reasoning is that the pathology of these two conditions are separate and not likely related.  They are likely two separate cancers. 

The Board notes, however, that the examiner did not provide an opinion as to whether the Veteran's renal cell carcinoma was related to his presumed exposure to herbicides.

Given the theory of entitlement asserted, and the absence of medical comment or opinion as to whether the Veteran's renal cell carcinoma was caused by his presumed exposure to Agent Orange, the Board finds that the AOJ should arrange to obtain an addendum opinion from the physician who conducted the September 2010 examination (or another appropriate physician, if necessary), based on review of the claims file.  The AOJ should only arrange for the Veteran to undergo another VA examination, by an appropriate physician, if deemed necessary in the judgement of the physician designated to provide the addendum opinion .  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As regard to the claim for left hip osteoarthritis, the Veteran claims that such disability was caused by the treatment for his service-connected non-Hodgkin's lymphoma.  Specifically, the Veteran claims that Prednisone and chemotherapy accelerated the degenerative changes in his left hip.  Several etiology opinions have been obtained or submitted in connection with this claim.

In a July 2009 letter, the Veteran's private physician, Dr. R.H., stated that "[t]he chemo for [lymphoma and renal cell cancer] caused a disintegration in his left hip that required surgical replacement."

In December 2009, the Veteran was afforded a VA joints examination to determine whether his lymphoma and resulting chemotherapy caused a hip condition.  The examiner opined that the Veteran's hip condition was not related to his chemotherapy treatment.  His rationale was:

[T]his patient has developed bilateral garden-variety osteoarthritis of his hips over the years.  This has been as low, gradually developing process that did not suddenly develop from chemotherapy.  Chemotherapy treatment is not known to be associated with complete destruction of articular cartilage and arthritic failure of joints.  The hip joint replacement was a logical and routine treatment for osteoarthritis of the hip joint.

It is noted that if anything had a bearing of aggravation or increasing the acceleration of the arthritic development of his hips, it would be related to his obesity and to the history of alcoholism for many years in this patient.  Therefore, it is the final opinion of this examiner that the recently treated hip osteoarthritis and treatment with total hip arthroplasty are not caused by or a result of the patient's service-connected lymphoma and treatment of that lymphoma with chemotherapy.

In February 2010, the Veteran was afforded a VA lymphatic disorders examination.  The examiner noted that "as a result of the chemotherapy, the veteran had osteopenia [and] degenerative changes in the left hip, [which] caused him to have his hip replaced."

The Board finds that the medical opinions of record are inadequate to decide the left hip claim.  In this regard, the July 2009 letter from Dr. R.H. and the opinion reflected February 2010 VA examination report indicate that the Veteran's left hip osteoarthritis was caused by his service-connected non-Hodgkin's lymphoma.; however, no rationale was provided for either conclusion.  The December 2009 VA opinion regarding aggravation also is inadequate.  In this regard, the examiner stated that if anything aggravated his osteoarthritis, "it would be related to his obesity and to the history of alcoholism for many years."  The Board finds this statement to be vague, and it is unclear whether the examiner considered the Veteran's lay testimony and other evidence of record indicating an increase in the severity of his hip disability after his non-Hodgkin's lymphoma treatment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Under the circumstances noted above, the Board finds that further examination and opinion is needed to resolve the claim for service connection for left hip osteoarthritis.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging  to obtain further medical opinions in connection with these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Portland, Oregon, dated through December 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Portland VAMC (and any other VA facility(ies)), all pertinent, outstanding records of evaluation and/or treatment of the Veteran since December 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

As a final matter, the Board notes that, following the June 2011 rating decision in which the AOJ denied service connection for urinary tract symptoms, the Veteran filed an NOD in September 2011 disagreeing with such decision.  However, the AOJ has yet to issue an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2014).  See also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any matter not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran an SOC with respect to the claim for service connection for urinary tract symptoms, and afford him the appropriate opportunity to file a substantive appeal to perfect an appeal as to that issue. 

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, as regards the matter referenced above, within 60 days of the issuance of the SOC.

2.  Obtain all VA treatment records of the Veteran, to include from the Portland VAMC, dated since December 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the individual who conducted the September 2010 VA examination for renal cell carcinoma, based on a review of the claims file.

If the examiner is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and attempt to obtain the requested opinion from another appropriate physician based on claims file review, if possible.  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  .

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the report should reflect consideration of the Veteran's documented medical history and assertions.  If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's renal cell carcinoma had its onset during, or is otherwise medically related to, active duty service, to include his presumed exposure to herbicides (to include Agent Orange) during Vietnam service.

In rendering the opinion, the examiner must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions, to include as to the onset and continuity of symptoms.

All examination findings/testing (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of the left hip, by an appropriate physician.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability), that the Veteran's left hip osteoarthritis: (a) was caused, or (b) is aggravated (worsened beyond natural progression) by the Veteran's service-connected non-Hodgkin's lymphoma, to include the treatment for such disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the examiner must consider and discuss all pertinent lay and medical evidence.  To the extent possible, the examiner should attempt to reconcile the conflicting medical opinions of record.   If the examiner is unable to provide the requested opinion without resort to speculation, the examiner must clearly so state and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

